EXECUTION VERSION








EXHIBIT 10.1














SHARED SERVICES AGREEMENT


BY AND BETWEEN


ALICO, INC.


AND


TRAFELET BROKAW CAPITAL MANAGEMENT, L.P.










July 23, 2018


    



--------------------------------------------------------------------------------






THIS SHARED SERVICES AGREEMENT (this “Agreement”) is made and entered into as of
this 23rd day of July, 2018 by and between ALICO, INC., a corporation organized
under the laws of the State of Florida (on behalf of itself and its affiliates
and subsidiaries, hereinafter jointly referred to as “Purchaser”), and TRAFELET
BROKAW CAPITAL MANAGEMENT, L.P., a limited liability partnership organized under
the laws of the State of Delaware (“Supplier”).
RECITALS
WHEREAS, Purchaser requires certain functions and administrative services in New
York City, including in connection with Purchaser’s Office of the Chairman,
Chief Financial Officer, support staff and certain Board and other meetings;
WHEREAS, Purchaser has requested that Supplier provide such Services (as
hereinafter defined) on an at-cost basis;
WHEREAS, the intent and purpose of this Agreement is that Purchaser shall at all
times obtain the Services at a cost equal to or less than Purchaser would be
able to obtain equivalent services on an arm’s-length basis from a third party;
and
WHEREAS, because Supplier is controlled by affiliates of Purchaser, the
transactions contemplated herein have been approved by the Audit Committee of
the Board of Directors of Purchaser (the “Audit Committee”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, the parties agree as follows:


ARTICLE I
SERVICES PROVIDED
1.1     Description of Services. Subject to all the terms and conditions hereof,
during the term of this Agreement, Supplier shall provide or cause to be
provided to Purchaser and its subsidiaries the following functional categories
of services:
(a)
Shared Office Services. Supplier shall provide Purchaser with, and Purchaser
shall purchase from Supplier, a license to use and occupy a portion of
Supplier’s office space located at 410 Park Avenue, 17th Floor (or such other
space as is mutually agreed by the parties hereto, the “Shared Office”) (the
“Shared Office Services”);



(b)
Administrative Support. Supplier shall provide Purchaser with, and Purchaser
shall purchase from Supplier, such other services as are attendant to the Shared
Office Services, including reception, secretarial services and related
facilities services, as requested by Purchaser.



The above described services and products are referred to hereinafter,
collectively, as the “Services.”




1

--------------------------------------------------------------------------------





1.2    Warranty Disclaimer. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN,
SUPPLIER MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, INCLUDING,
WITHOUT LIMITATION, WARRANTIES IMPLIED BY LAW OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, REGARDING THIS AGREEMENT, THE PERFORMANCE OF THE SERVICES
CONTEMPLATED BY THIS AGREEMENT OR ANY TANGIBLE PROPERTY DELIVERED BY SUPPLIER
PURSUANT TO THIS AGREEMENT.


1.3    Limitation of Liability. Subject to Section 1.2, neither party shall be
liable to the other or to any other person or entity for (a) any damages of any
kind or nature (including compensatory damages) arising out of any act or
omission of a party or any person or entity acting on behalf of a party
attributable to or arising in connection with the Services, whether negligent or
otherwise, except for such damages attributable to a party’s fraud, bad faith,
gross negligence or willful misconduct or (b) any indirect, punitive, exemplary,
remote, speculative or similar damages in excess of compensatory damages of the
other arising in connection with the transactions contemplated hereby (other
than any such liability with respect to a third-party claim).


1.4    Information. The Purchaser shall make available to Supplier any and all
information which Supplier shall reasonably deem necessary in order to perform
the Services hereunder.


ARTICLE II
COMPENSATION


2.1     Fees.


(a)
General Shared Service Fees. In consideration of the Services, during the Term
of this Agreement, Purchaser will pay Supplier an amount equal to Supplier’s
actual costs of providing the Services as a base shared services fee. Such base
shared services fee shall include internal allocations, as determined by
Supplier in consultation with Purchaser, and a prorated portion of any security
deposit, rent, utilities, telecommunications, phone, information technology
infrastructure and support, leasehold improvements, property taxes, office
supplies and similar payments actually paid by Supplier in respect of the Shared
Office determined by multiplying the amounts paid by Supplier by the percentage
of the Shared Office used by Purchaser. All such expenses and payments shall be
fully supported with reasonable documentation and copies of all such
documentation shall be provided to Purchaser upon Purchaser’s reasonable request
to the extent required to support such expenses and payments.



(b)
On or before December 1 of each year of the Term of this Agreement, Supplier and
Purchaser shall jointly agree on an estimate of Supplier’s fees for each
functional category of Service set forth in Section 1.1(b) to be provided
pursuant this Agreement for the next calendar year; provided, that to the extent
such fees cannot be determined, as to such unknown fees, Supplier shall set out
the basis on which they shall be charged. It is understood and agreed that all
fees charged



2

--------------------------------------------------------------------------------





to Purchaser for any particular month shall be no greater than Supplier’s actual
costs of providing such Services during such month, as determined pursuant to
Section 2.1(a). Attached as Annex A is an estimate of such costs, on a monthly
basis, during the period beginning on January 1 and ending on December 31, 2018.


2.2    Invoice and Payment Procedures. Purchaser shall pay Supplier all fees
described herein for Services hereunder on a quarterly basis by means of wire
transfer of immediately available funds transfer from Purchaser’s account to
Supplier’s designated account. Supplier shall provide Purchaser with a written
invoice of charges for such fees and out-of-pocket and pre-paid expenses (unless
such expenses are already included in the relevant fees) on a monthly basis.
Purchaser shall pay each such invoice within thirty (30) days of receipt. In the
event of any dispute between Supplier and Purchaser over the amounts due for
Services rendered, such disputed amounts shall, upon resolution of the dispute,
be credited to or debited from Purchaser’s account against future payments for
Services or paid in cash after termination of this Agreement.


2.3    Purchaser Audit Rights. As reasonably requested by Purchaser (not to
exceed once per year) and at Purchaser’s sole expense, Purchaser or its
independent auditor may reasonably audit Supplier’s charges or performance under
this Agreement. Purchaser will coordinate any such audits with Supplier and
comply with Supplier’s reasonable policies and procedures regarding access to
and use of confidential information.


2.4    Certification to Audit Committee. Once each year during the Term of this
Agreement, Purchaser’s management shall certify to the Audit Committee that the
Services are being provided by Supplier at cost. Supplier shall reasonably
cooperate with and provide information, upon Purchaser’s reasonable request, to
assist Purchaser’s management in making such certification.


ARTICLE III
TERM AND TERMINATION


3.1    Term. This Agreement shall take effect retroactive from January 1, 2018
and will continue in force until December 31, 2018 (“Initial Term”), subject to
earlier termination as provided in Section 3.2 hereof, and thereafter, this
Agreement will be automatically renewed for additional periods of one (1) year
each (“Additional Term(s)”).


3.2    Termination. This Agreement or an entire functional category of Services
may be terminated in accordance with the following provisions (Purchaser will
have no right to terminate any Services within a specific functional category of
Services):


(a)    Either party hereto may terminate this Agreement at any time upon the
occurrence of an event of bankruptcy with respect to the other party;


(b)    Either party may terminate this Agreement, or a particular functional
category of Services by giving notice in writing to the other party in the event
the other party is in material breach of this Agreement and has failed to cure
such breach within ninety (90) calendar days of receipt of written


3

--------------------------------------------------------------------------------





notice thereof from the other party; provided, that, to the extent such material
breach relates to a specific Service or specific Services, this Agreement may
only be terminated with respect to such Service or Services;


(c)    This Agreement, any Service or functional category of Services may be
terminated by the mutual written consent of the parties, which mutual consent
may terminate this Agreement in its entirety or terminate this Agreement in part
by terminating a specific functional category of Services; or
(d)    Purchaser may terminate any or all of the functional categories of
Services, described in Section 1.1(b), and only such services, on written notice
to Supplier. The Section 1.1(b) Services that are the subject of such notice
shall be terminated as of the last day of the calendar month in which notice is
given; provided, that if notice is given after the fifteenth (15th) day of a
calendar month, the Service shall terminate on the last day of the calendar
month following the month in which notice is given. In the event such
termination would result in a breach by Supplier of a third party obligation,
the parties agree to use commercially reasonable efforts to resolve or prevent
the breach in a manner which will allow the Purchaser to proceed with
termination of the Service.


3.3    Rights and Obligations on Termination. In the event of termination of
this Agreement or a particular functional category of Services for any reason,
the parties will have the following rights and obligations:


(a)    Termination will not release either party from the obligation to make
payment of all amounts then or thereafter due and owing for Services already
provided; and


(b)    The obligations hereunder which by their terms or clear intent extend
beyond termination of this Agreement shall survive termination of this
Agreement.


ARTICLE IV
RELATIONSHIP


4.1    General. Nothing contained in this Agreement shall be construed to give
either party the power to direct or control the day-to-day activities of the
other party, nor to assume or create any obligation or responsibility, express
or implied, on behalf of or in the name of the other party. In fulfilling its
obligations under this Agreement, Supplier will be acting as an independent
contractor.


ARTICLE V
MISCELLANEOUS
5.1    Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service or five (5) days
after being mailed by certified or registered mail, return receipt requested,
with appropriate postage prepaid, or when received in the form of a facsimile or
email transmission and shall be directed to the address set forth below (or at
such other address or facsimile number as such party shall designate by like
notice):


4

--------------------------------------------------------------------------------





As to Supplier:        
Trafelet Brokaw Capital Management, L.P.
410 Park Avenue, 17th Floor
New York, NY 10022
Attention: Andrew Loggia
                
As to Purchaser:
Alico, Inc.
10070 Daniels Interstate Court, Suite 100
Fort Myers, FL 33913
Attention: CFO John Kiernan
        
5.2    Entire Agreement; Amendments; Assignment. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof.
This Agreement may not be modified, amended, rescinded, canceled or waived, in
whole or in part, except by a written instrument duly executed by the parties
hereto. Neither party shall voluntarily or involuntarily assign its rights or
obligations under this Agreement without the prior written approval of the other
party. Any such prohibited assignment will be null and void.


5.3    Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, and each such counterpart will be deemed an original hereof,
but all such counterparts together will constitute one and the same instrument.


5.4    Waiver. No failure or delay by either party to take any action or assert
any right or remedy hereunder or to enforce strict compliance with any provision
hereof will be deemed to be a waiver of, or estopped with respect to, such
right, remedy or noncompliance in the event of the continuation or repetition of
the circumstances giving rise to such right, remedy or noncompliance. No waiver
will be effective unless given in a duly executed written instrument.


5.5    Severability. In the event that any of the terms or provisions of this
Agreement are in conflict with any rule of law or statutory provision or
otherwise unenforceable under the laws or regulations of any government or
subdivision thereof having jurisdiction over this agreement, such terms or
provisions will be deemed stricken from this Agreement to the extent necessary
to avoid such conflict, but such invalidity or unenforceability will not
invalidate any of the other terms or provisions of this agreement and the
remainder of such terms or provisions and the remainder of this Agreement will
continue in full force and effect, unless the invalidity or unenforceability of
any such provisions hereof does substantial violence to, or where the invalid or
unenforceable provisions comprise an integral part of, or are otherwise
inseparable from, the remainder of this Agreement.


5.6    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties and their permitted successors and assigns, and nothing in this
Agreement express or implied shall give or be construed to give to any Person,
other than the Parties and their permitted successors and assigns, any legal or
equitable rights hereunder, whether as third-party beneficiaries or otherwise.




5

--------------------------------------------------------------------------------





5.7    Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New York, United States of
America, without regard to its principles of conflicts of law (except to the
extent that the internal affairs doctrine or other requirements of statute or
case law requires the application of the laws of the country or jurisdiction of
organization of any entity).


5.8    Security Deposit. While this Agreement remains in effect, Purchaser will
provide to Supplier a security deposit in cash. The amount of this is security
deposit will be calculated annually by multiplying $300,000 by the annual Alico
Allocation for Shared Services percentage which is shown in Annex A.


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their authorized representatives effective as of the date first above
written.


ALICO, INC.                TRAFELET BROKAW CAPITAL MANAGEMENT, L.P.






By:                            By:                        


Its:                                Its:                        








































































[Signature Page to Shared Services Agreement]

--------------------------------------------------------------------------------









[Signature Page to Shared Services Agreement]

--------------------------------------------------------------------------------






Annex A


    
ALICO Shared Services Allocation
2018-20
 
 
- Lease up Jun 30, 2020 (6,073 RSF).
 
- TBCM put up $300k LOC in Feb 2018.
 
 
 
Trafelet Brokaw & Co. Office Costs:
 
 
 
 
 
     Occupancy
 
 
$
510,539


     Communications & Technology (internet only)
19,200


     General office expense
 
1,300


 
 
 
542,739


 
 
 
 
 
 
 
 
Alico Allocation for Shared Services:
 
 
 
 
 
 
Office Overhead Costs:
 
72.79
%
 
 
 
     Total office overhead allocation
 
395,076


 
 
 
 
Staff Support:
 
 
 
Administrative Assistance
 
223,399


     Total Staff Support
 
 
223,399


 
 
 
 
Total Annual Alico Allocation for Shared Services
$
618,476



        



